'On Motion for Rehearing.
Both appellants and appellee have filed motions for rehearing. We shall consider that of appellee first.
Appellee insists that this court erred in refusing to consider her cross assignments and in this respect her motion is granted. Appellee’s cross assignments relate to the failure of the trial court to enter judgment in her favor for the full amount of the two insurance policies mentioned in the main opinion. It is her contention that she was, upon the death of her husband, entitled to the face value of said policies instead of ½ their face value as awarded to her by the judgment of the trial court. As we view the record, the insurance policies being community property, Leon Aaron, the husband, could dispose of his ⅛ interest in the present or future value to his mother and his act of fraud, as found by the jury, in changing the Beneficiary from appellee to his mother, could only relate to the ½ interest of ap-pellee in their future value at Leon’s death. Appellee’s cross assignments are overruled.
With respect to appellants’ motion for rehearing, attention is directed to the holding of our Supreme Court in the recent case of Blackmon, Tax Assessor-Collector of Jefferson County v. Hansen, 169 S.W.2d 962; and Wommack v. Wommack, Tex.Sup., 172 S.W.2d 307, affirming this court, 168 S.W.2d 663, opinion delivered June 16, 1943, not yet reported [in State Reports]. In both of these cases life insurance taken out subsequent to the marriage and paid for with community funds was held to constitute community property. Those cases cite with approval Martin v. Moran, 11 Tex.Civ.App. 509, 32 S.W. 904; Lee v. Lee, 112 Tex. 392, 247 S.W. 828; State v. Jones, Tex.Civ.App., 290 S.W. 244, and Texas Law Review, Vol. 17, p. 121.
Appellants’ motion for rehearing is overruled.